DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Applicant’s election without traverse of species (detected molecule): (a) mesoderm specific transcript homolog (MEST) protein; and species (cancer): breast cancer in the reply filed on September 21, 2022 is acknowledged.
	
3.	Claims 1-10 are pending.
	Claims 4, 6, 8 and 10, drawn to non-elected species are withdrawn from consideration.
	Claims 1-3, 5, 7 and 9 are examined on the merits with species (detected molecule): (a) MEST protein; and species (cancer): breast cancer.






Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-3, 5, 7 and 9 is/are directed to a judicial exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not read on statutory patentable subject matter.
Claims 1-3, 5, 7 and 9 are drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not read on statutory patentable subject matter.
While it is clear cancer treatment is continually administered once the artisan has detected a higher MEST protein expression than in control/normal counterpart, thereby indicative of the cancer is responsive to the treatment. It is clear the method of treatment is integrated into the natural relationship between assessing the higher presence of MEST protein expression and cancer therapy responsiveness.  Limitations that are indicative of integration into a practical application can include the particular application of a natural law to effect a particular treatment or prophylaxis for a disease or medical condition. See, e.g., VandaPharms. Inc. v. West-Ward Pharms. Int’l Ltd., 887 F.3d 1117, 1134—35 (Fed. Cir. 2018).
 	However, the "natural principle" is still present in claim 1 wherein, if presumably lower or the same level of MEST protein expression is detected as compared to the MEST level of expression in the control sample after cancer treatment there is no action set forth, i.e. no subsequent or additional treatment, the claims do not practically apply the natural relationship.  This embodiment does not direct application of the information regarding the expression level of MEST protein to and/or in required decisions regarding treatment or integrate the law of nature.  In other words, if a certain condition precedent is not met, there are no additional steps such as continuing cancer treatment is not performed. Therefore, the claim is not eligible.   
Applicants should review MPEP 2111.04(II) for guidance regarding contingent and conditional claim limitations. 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “detecting”, “determining” and “continuing” based on the natural principle impose no meaningful limit on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims read on gathering data and "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself. See the 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance) and/or FDsys.gov. 










Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-3, 5, 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aburatani et al., US 2008/0153104 A1 (published June 26, 2008), and further in view of Wu et al., US 2010/0035259 (published February 11, 2010). Aburatani teaches sequence 101 and identified as a MEST/PEG1 molecule, see page 22, section 0348. Sequence 101 shares 100% sequence identity to Applicants’ SEQ ID NO: 27 and SEQ ID NO: 28, see sequence alignment.  This protein sequence is a cancer marker that yields information for diagnosis and treatment of cancer, including breast cancer, see page 1, sections 0001, 0002, 0004 and 0017; and page 13, section 0234.  
	A sample is obtained from an individual and measured using “SDS polyacrylamide electrophoresis, and methods utilizing the antibody of the invention, such as Western blotting, dot-blotting, immunoprecipitation, enzyme-linked immunosorbent assay (ELISA), and immunofluorescence”, see page 12, sections 0223-0225.
	Aburatani does not teach the claimed method wherein, the individual is first treated for cancer, then the level of the MEST protein is assayed, responsiveness to the treatment is determined assaying the level of the MEST protein and clinical course is determined. Aburatani also does not teach the cancer is metastatic breast cancer. 
	However, Wu teaches administering a cancer therapy, such as a VEGFR-2 modulator to an individual with cancer and the subsequent evaluation of a cancer biomarker, wherein a difference in the level of the biomarker compared to the level of the biomarker from the individual not exposed to the said modulator indicates the responsiveness of the individual to the treatment method, see abstract; page 2, sections 0016-0018, 0023. After determining responsiveness, course of treatment can be definitively determined, whether it should be continued, modified or discontinued, see page 6, sections 0076-0079.
	Wu’s methods read on metastatic breast cancer, see section 0069. 
	It would have been prima facie obvious to one of ordinary skill in the art before the claimed invention was made to combine the teachings of the prior art references and modify the teachings of Aburatani with the teachings of Wu to initiate cancer treatment for metastatic breast cancer and then assess the level of a cancer biomarker, such as MEST in order to make prognostic decisions.  Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the claimed invention was made to assess the level of cancer biomarkers at different time points (i.e. before, during and/or after) of treatment to discern responsiveness of the cancer to treatment modality, see Aburatani, Detection Method on page 12; and Wu page 6, Application…section.  
	One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references that cancer biomarkers, such as MEST can be implemented as tools for the purpose of predicting cancer treatment response, as well as the ability to assess the level of cancer biomarkers at different time points allows one skilled in the art “…to determine drug sensitivity or monitor response…to allow the development of individualized diagnostics which are necessary to treat diseases and disorders based on patient response at a molecular level”, see Aburatani, page 1, section 0002; and Wu page 1, sections 0010 and 0013, Application…section on page 6, and page 11, section 0089. 
ABSS sequence-to-sequence alignment between Applicants’ SEQ ID NO: 27 and Aburantai’s sequence 101.
OM protein - protein search, using sw model

Run on:         December 12, 2022, 18:36:29 ; Search time 1 Seconds
                                           (without alignments)
                                           0.109 Million cell updates/sec

Title:          US-16-558-455-27
Perfect score:  1743
Sequence:       1 MREWWVQVGLLAVPLLAAYL..........PQLEDPMGFLNAYMGFINSF 326

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 335 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-10-568-471-101.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1743  100.0    335  1  US-10-568-471-101          Sequence 101, App


                                    ALIGNMENTS


RESULT 1
US-10-568-471-101

  Query Match             100.0%;  Score 1743;  DB 1;  Length 335;
  Best Local Similarity   100.0%;  
  Matches  326;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MREWWVQVGLLAVPLLAAYLHIPPPQLSPALHSWKSSGKFFTYKGLRIFYQDSVGVVGSP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         10 MREWWVQVGLLAVPLLAAYLHIPPPQLSPALHSWKSSGKFFTYKGLRIFYQDSVGVVGSP 69

Qy         61 EIVVLLHGFPTSSYDWYKIWEGLTLRFHRVIALDFLGFGFSDKPRPHHYSIFEQASIVEA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         70 EIVVLLHGFPTSSYDWYKIWEGLTLRFHRVIALDFLGFGFSDKPRPHHYSIFEQASIVEA 129

Qy        121 LLRHLGLQNRRINLLSHDYGDIVAQELLYRYKQNRSGRLTIKSLCLSNGGIFPETHRPLL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        130 LLRHLGLQNRRINLLSHDYGDIVAQELLYRYKQNRSGRLTIKSLCLSNGGIFPETHRPLL 189

Qy        181 LQKLLKDGGVLSPILTRLMNFFVFSRGLTPVFGPYTRPSESELWDMWAGIRNNDGNLVID 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        190 LQKLLKDGGVLSPILTRLMNFFVFSRGLTPVFGPYTRPSESELWDMWAGIRNNDGNLVID 249

Qy        241 SLLQYINQRKKFRRRWVGALASVTIPIHFIYGPLDPVNPYPEFLELYRKTLPRSTVSILD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        250 SLLQYINQRKKFRRRWVGALASVTIPIHFIYGPLDPVNPYPEFLELYRKTLPRSTVSILD 309

Qy        301 DHISHYPQLEDPMGFLNAYMGFINSF 326
              ||||||||||||||||||||||||||
Db        310 DHISHYPQLEDPMGFLNAYMGFINSF 335


Search completed: December 12, 2022, 18:36:29
Job time : 1 secs


ABSS sequence-to-sequence alignment between Applicants’ SEQ ID NO: 28 and Aburantai’s sequence 101.
OM protein - protein search, using sw model

Run on:         December 12, 2022, 18:44:45 ; Search time 1 Seconds
                                           (without alignments)
                                           0.109 Million cell updates/sec

Title:          US-16-558-455-28
Perfect score:  1743
Sequence:       1 MREWWVQVGLLAVPLLAAYL..........PQLEDPMGFLNAYMGFINSF 326

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 335 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-10-568-471-101.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1743  100.0    335  1  US-10-568-471-101          Sequence 101, App


                                    ALIGNMENTS


RESULT 1
US-10-568-471-101

  Query Match             100.0%;  Score 1743;  DB 1;  Length 335;
  Best Local Similarity   100.0%;  
  Matches  326;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MREWWVQVGLLAVPLLAAYLHIPPPQLSPALHSWKSSGKFFTYKGLRIFYQDSVGVVGSP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         10 MREWWVQVGLLAVPLLAAYLHIPPPQLSPALHSWKSSGKFFTYKGLRIFYQDSVGVVGSP 69

Qy         61 EIVVLLHGFPTSSYDWYKIWEGLTLRFHRVIALDFLGFGFSDKPRPHHYSIFEQASIVEA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         70 EIVVLLHGFPTSSYDWYKIWEGLTLRFHRVIALDFLGFGFSDKPRPHHYSIFEQASIVEA 129

Qy        121 LLRHLGLQNRRINLLSHDYGDIVAQELLYRYKQNRSGRLTIKSLCLSNGGIFPETHRPLL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        130 LLRHLGLQNRRINLLSHDYGDIVAQELLYRYKQNRSGRLTIKSLCLSNGGIFPETHRPLL 189

Qy        181 LQKLLKDGGVLSPILTRLMNFFVFSRGLTPVFGPYTRPSESELWDMWAGIRNNDGNLVID 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        190 LQKLLKDGGVLSPILTRLMNFFVFSRGLTPVFGPYTRPSESELWDMWAGIRNNDGNLVID 249

Qy        241 SLLQYINQRKKFRRRWVGALASVTIPIHFIYGPLDPVNPYPEFLELYRKTLPRSTVSILD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        250 SLLQYINQRKKFRRRWVGALASVTIPIHFIYGPLDPVNPYPEFLELYRKTLPRSTVSILD 309

Qy        301 DHISHYPQLEDPMGFLNAYMGFINSF 326
              ||||||||||||||||||||||||||
Db        310 DHISHYPQLEDPMGFLNAYMGFINSF 335


Search completed: December 12, 2022, 18:44:45
Job time : 1 secs









Conclusion
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



12 December 2020
/Alana Harris Dent/Primary Examiner, Art Unit 1643